                         Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 1 of 8
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                       Southern District of                         New York
                                                      )
              UNITED STATES OF AMERICA                )                             JUDGMENT IN A CRIMINAL CASE
                         v.                           )
                                                      )
                                                      )                             Case Number:           01:S4 19crim651-22 (LTS)
                   ROBERT DUCZON                      )                             USM Number:            155464-509
                                                      )
                                                      )                             Avraham C, Moskowitz, Esq.
                                                      )                             Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        Two (2).
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended              Count

18 USC 1349                       Conspiracy to commit wire fraud and bank fraud.                            9/2019              Two (2)




       The defendant is sentenced as provided in pages 2 through                8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
X Count(s)      and any underlying indictment(s)        G is      X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         June 8, 2021
                                                                         Date of Imposition of Judgment



                                                                         /s/ Laura Taylor Swain
                                                                         Signature of Judge



                                                                         Laura Taylor Swain, U.S.D.J.
                                                                         Name and Title of Judge


                                                                         June 14, 2021
                                                                         Date
                          Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 2 of 8
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   8
 DEFENDANT:                    ROBERT DUCZON
 CASE NUMBER:                  01:S4 19crim651-22 (LTS)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

                                                      22 months as to Count Two (2).


      X The court makes the following recommendations to the Bureau of Prisons:
           The Court recommends to the BOP that the defendant be credited with pre-extradition time in Romanian custody from January 28,
           2020 to March 20, 2020, and in Hungarian custody from March 21, 2020 to November 2, 2020, against this sentence.
           The Court recommends to the BOP that the defendant be permitted to remain in the Putnam County facility to finish his custodial
           sentence.


      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
           G at                                  G a.m.      G p.m.          on                                             .

           G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           G before 2 p.m. on                                            .

           G as notified by the United States Marshal.
           G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
                          Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 3 of 8
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3     of        8
DEFENDANT:                   ROBERT DUCZON
CASE NUMBER:                 01:S4 19crim651-22 (LTS)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


                                                         2 years as to Count Two (2).




MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            X The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 4 of 8
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page         4       of         8
DEFENDANT:                     ROBERT DUCZON
CASE NUMBER:                   01:S4 19crim651-22 (LTS)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                       Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 5 of 8
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                               Judgment—Page     5    of       8
DEFENDANT:                 ROBERT DUCZON
CASE NUMBER:               01:S4 19crim651-22 (LTS)

                                        SPECIAL CONDITIONS OF SUPERVISION
Defendant must provide the probation officer with access to any requested financial information.
Defendant must not incur new credit charges or open additional lines of credit without the approval of the Probation Officer unless
the defendant is in compliance with the installment payment schedule.
Defendant must submit defendant’s person, residence, place of business, vehicle, and any property, computers, electronic
communications, data storage devices and/or other media under defendant’s control to a search on the basis that the Probation Officer
has a reasonable suspicion that contraband or evidence of a violation of the conditions of the release may be found. The search must
be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for revocation.
Defendant must inform any other residents that the premises may be subject to search pursuant to this condition.
Defendant must obey the immigration laws and comply with the directives of immigration authorities.
Defendant is to be supervised by the district of residence.
                         Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 6 of 8

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                         Sheet 5 — Criminal Monetary Penalties
                                                                                                              Judgment — Page      6     of       8
 DEFENDANT:                         ROBERT DUCZON
 CASE NUMBER:                       01:S4 19crim651-22 (LTS)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                    JVTA Assessment*                       Fine                     Restitution
 TOTALS            $ 100.00                      $                                      $                         $ 1,427,992.86


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                 Total Loss**                                 Restitution Ordered                 Priority or Percentage

 Clerk of Court for the
 United States District Court
 Southern District of New
 York for disbursement to:

 As provided in the Order                                                                            $1,427,992.86
 of Restitution.




 TOTALS                               $                                             $                $1,427,992.86


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       X the interest requirement is waived for the             G fine           X restitution.
       G the interest requirement for the            G fine        G    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                         Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 7 of 8
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                         Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page       7     of           8
 DEFENDANT:                  ROBERT DUCZON
 CASE NUMBER:                01:S4 19crim651-22 (LTS)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment of $              100.00                 due immediately, balance due

            G     not later than                                          , or
            G     in accordance with      G C,       G D,         G E, or          G F below; or
 B    G Payment to begin immediately (may be combined with                       G C,     G D, or      G F below); or
 C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    X Special instructions regarding the payment of criminal monetary penalties:
            While serving the term of imprisonment, the defendant must make installment payments toward his restitution obligation, and may
            do so through the Bureau of Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may
            establish a payment plan by evaluating the defendant’s six-month deposit history and subtracting an amount determined by the BOP
            to be used to maintain contact with family and friends. The remaining balance may be used to determine a repayment schedule. BOP
            staff shall help the defendant develop a financial plan and shall monitor the defendant’s progress in meeting his restitution obligation.
            Any unpaid amount remaining upon release from prison must be paid in installments of 10% of the defendant’s gross income on the
            first of each month. If the defendant defaults on the payment schedule described, the Government may pursue other remedies to
            enforce the judgment.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 X Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.

      ** SEE NEXT PAGE.**



 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 X    The defendant shall forfeit the defendant’s interest in the following property to the United States:
      Defendant is to forfeit to the United States $50,000.00 as specified in the Consent Order of Forfeiture, which represents the proceeds of
      the defendant’s criminal activity.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
                        Case 1:19-cr-00651-LTS Document 713 Filed 06/15/21 Page 8 of 8
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                         Sheet 6A — Schedule of Payments
                                                                                                Judgment—Page    8     of       8
DEFENDANT:                  ROBERT DUCZON
CASE NUMBER:                01:S4 19crim651-22 (LTS)

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                            Joint and Several            Corresponding Payee,
(including defendant number)                               Total Amount         Amount                      if appropriate

1:19crim651-Mircea Contantinescu (1)                          TBA               TBA                               TBA
1:19crim651-Nikolaos Limberatos (2)                           TBA               TBA                               TBA
1:19crim651-Cristian Costea (3)                               TBA               TBA                               TBA
1:19crim651-Alin Hanes Calugaru (4)                           TBA               TBA                               TBA
1:19crim651-Ionela Contantinescu (5)                          TBA               TBA                               TBA
1:19crim651-Theofrastos Lymberatos (6)                        TBA               TBA                               TBA
1:19crim651-Andrew Elipoulos (7)                              TBA               TBA                               TBA
1:19crim651-Valentin Petrescu (8)                             TBA               TBA                               TBA
1:19crim651-Peter Samolis (9)                                 TBA               TBA                               TBA
1:19crim651-Dragos Diaconu (12)                               $553,424.00         $553,424.00           * See Order of Restitution
1:19crim651-Madlin Alexandru Anca (13)                       $553,424.00          $553,424.00           * See Order of Restitution
1:19crim651-Cristian Ulmanu (14)                              TBA               TBA                               TBA
1:19crim651-Iuliana Muhailescu (15)                           TBA               TBA                               TBA
1:19crim651-Florian Claudiu Martin (16)                       TBA               TBA                               TBA
1:19crim651-Alex Donati (17)                                  TBA               TBA                               TBA
1:19crim651-Raul Ionut Vidrasan (18)                        $1,484,793.81       $1,484,793.81           * See Order of Restitution
1:19crim651-Nicolae Daniel Pepy (19)                          TBA               TBA                               TBA
1:19crim651-Alexandru Radulescu (20)                          TBA               TBA                               TBA
1:19crim651-Alexandru Iordache (21)                           TBA               TBA                               TBA
1:19crim651-Robert Duczon (22)                              $1,427,992.86       $1,427,992.86           * See Order of Restitution
1:19crim651-Dan Mirica (23)                                   TBA               TBA                               TBA
1:19crim651-Claudiu Costinel Mihai (24)                       $861,900.81         $861,900.81           * See Order of Restitution
1:19crim651-David Georgescu (25)                              TBA               TBA                               TBA
1:19crim651-Andrei Razvan Rusu (26)                           TBA               TBA                               TBA
1:19crim651-Claudiu Vaduva (27)                              $973,962.00          $973,962.00           * See Order of Restitution
1:19crim651-Gabriel Orzanica (28)                             $359,043.02         $359,043.02           * See Order of Restitution
1:19crim651-George Caceras Ortmeier (29)                      TBA               TBA                               TBA
